DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/11/2019 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 13 and 15 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, lines 3-5 recites the limitation “selecting any node of the CDN such that the requested content is replicated as few times as possible in the CDN and such that each delivery node contains as few on-demand contents as possible”. In the limitation “as few times as possible” and “as few on-demand contents as possible” indicate 
  
Claim 13 with similar limitation is also interpreted same as claim 5.

Claim 7, lines 1-2 recites the limitation “accessing an account to get the content type”. It is not clear whether “account” is related to the client, or content owner, or the requested content itself, making the claim indefinite.

Claim 15 with similar limitation is also interpreted same as claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Avraham T. (US20060143293, of IDS, hereinafter ‘FREEDMAN’) in view of Ganjam et al. (US10178043, hereinafter ‘GANJAM’).
Regarding claim 1, FREEDMAN teaches a method, executed in a request router (RR) (Fig. 1, DNS 104, Para [0021]: request-routing mechanism 104), for dynamically pooling resources in a Content Delivery Network (CDN), for efficient delivery of live and on-demand content (Para [0005]: A CDN is a network of geographically distributed content delivery nodes that are arranged for efficient delivery of digital content. (Para [0006]) The content delivery infrastructure usually comprises a set of "surrogate" origin servers. An effective CDN serves frequently-accessed content from a surrogate that is optimal for a given requesting client. In a typical CDN, a single service provider operates the request-routers, the surrogates, and the content distributors. (Fig. 1, Para [0021]) The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery (delivery of live or on-demand content), provides for the highest quality. The distribution infrastructure consists of on-demand or push-based mechanisms that move content from the origin server to the surrogates. See also Fig. 2, Para [0024] dynamic DNS system 200 such as described generally above directs each user web request 202 to the optimal server 204 for content delivery), comprising the steps of:
-    receiving a request for a content from a client (Fig. 1, Para [0021]: delivering copies of content to requesting end users 119. (Fig. 2, Para [0024]) user web request 202 to the optimal server 204 for content delivery);
-    determining a content type associated with the request for the content, the content type being one of: live content and on-demand content (Para [0021]: The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery (delivery of live or on-demand content), provides for the highest quality. The distribution infrastructure consists of on-demand or push-based mechanisms that move content from the origin server to the surrogates);
-    based on the determined content type, dynamically electing delivery nodes at edge, region or core for content delivery and grouping the dynamically elected nodes into a resource pool (Para [0021]: The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery, provides for the highest quality (based on the determined content type). The distribution infrastructure consists of on-demand or push-based mechanisms that move content from the origin server to the surrogates. A CDN service provider (CDNSP) may organize sets of surrogate origin servers as a "region." CDN region 106 typically comprises a set of one or more content servers, sometimes referred to as "edge" servers as they are located at or near the so-called outer reach or "edges" of the Internet. (Para [0022]) A request for CDN-enabled content is resolved through a CDNSP-managed DNS to identify a "best" region, and then to identify an edge server within the region that is not overloaded and that is likely to host the requested content. See also Fig. 2, Para [0024] DNS system 200 such as described generally above directs each user web request 202 to the optimal server 204 for content delivery);
-    selecting a delivery node within the resource pool for delivering the content (Para [0022]: content is marked for delivery from the CDN using a content migrator or rewrite tool 106 operated, for example, at a participating content provider server. Tool 106 rewrites embedded object URLs to point to the CDNSP domain. A request for CDN-enabled content is resolved through a CDNSP-managed DNS to identify a "best" region, and then to identify an edge server within the region that is not overloaded and that is likely to host the requested content); and
-    sending a response to the client including an address of the delivery node selected within the resource pool to be used to get the requested content (Para [0022]: When a request for the object is made, for example, by having an end user navigate to a site and select the URL, a customer's DNS system directs the name query (for a domain in the URL) to the CDNSP DNS request routing mechanism. Once an edge server is identified, the browser passes the object request to the server (sending a response to the client including an address of the delivery node), which applies the metadata supplied from a configuration file or HTTP response headers to determine how the object will be handled. (Fig. 2, Para [0024]) a dynamic DNS system 200 such as described generally above directs each user web request 202 to the optimal server 204 for content delivery. In one approach, a "top level" map 206 directs a specific request to one of a given number of server regions, while a "low level" map 208 further directs the request to a given server within a region).
FREEDMAN does not explicitly disclose determining a content type associated with the request for the content, the content type being one of: live content and on-demand content.
In an analogous art, GANJAM teaches determining a content type associated with the request for the content, the content type being one of: live content and on-demand content (Fig. 1A, Col 2 Lines 6-11: The invention can be implemented in ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. (Fig. 1A, Col 4 Lines 54-61, 66-67 - Col 5 Line 3) Client device 102 connects to content management system (CMS) 108 (e.g., via one or more networks 110) and requests the content. The CMS redirects the client (e.g., via a provided universal resource locator (URL)) to obtain a manifest file from content distribution coordinator (CDC) 114. The CDC is also provided an indication of the content to be streamed. The particular CDN node(s) hosting the content may also be provided to the CDN (or the CDC can determine the CDN(s)). (Col 14 Lines 9-12) the requesting client can be classified by metadata attributes such as ASN, the CDN from which it is receiving data, geographic attributes (e.g., DMZ code, city, or state), device model, device type, ISP, content type, etc. (Col 17 Lines 26-27) content type (e.g., live or on-demand video)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GANJAM to the system of FREEDMAN for providing a method that maximizes viewer engagement considering capability of each client device and the network/ISP to which the device is connected in a video streaming (e.g., live and on-demand streaming) ecosystem (GANJAM: Col 4 Lines 25-34).

Regarding claim 2, the combination of FREEDMAN and GANJAM, specifically FREEDMAN teaches if the content is not cached in the delivery node selected within the resource pool, selecting a next-tier delivery node within the resource pool or an origin server to fetch the content (Para [0006]: The content delivery infrastructure usually comprises a set of "surrogate" origin servers. An effective CDN serves frequently-accessed content from a surrogate that is optimal for a given requesting client. (Fig. 1, Para [0021]) The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery, provides for the highest quality. The distribution infrastructure consists of on-demand or push-based mechanisms that move content from the origin server to the surrogates. (Fig. 3, Para [0026]) In operation, the content server 300 receives end user requests for http content, determines whether the requested object is present in the hot object cache or the disk storage, serves the requested object (if it is present) via http, or it establishes a connection to another content server or an origin server to attempt to retrieve the requested object upon a cache miss).

Regarding claim 3, FREEDMAN teaches wherein, if the content type is live content, the step of selecting a delivery node comprises selecting an edge node within the resource pool, the edge node being in proximity to the client (Fig. 1, Para [0021]) The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media (live content) delivery, provides for the highest quality. A CDN service provider (CDNSP) may organize sets of surrogate origin servers as a "region." CDN region 106 typically comprises a set of one or more content servers, sometimes referred to as "edge" servers as they are located at or near the so-called outer reach or "edges" of the Internet (near an Internet access point or Fig 1 POP 108 within an ISP, implying proximate to the client)).
FREEDMAN does not explicitly disclose content type (steaming media) is live content.
GANJAM teaches content type (steaming media) is live content (Col 2 Line 2 – Col 3 Line 4: When clients are directed to a CDN to stream content, the CDN provides clients with a manifest file that is formatted and includes syntax that is specific to a particular video protocol (e.g., Apple.RTM. HTTP Live Streaming (HLS), MPEG-DASH, etc.). (Col 4 Lines 30-31) a video streaming (e.g., live and on-demand streaming). (Col 4 Line 61 – Col 5 Line 3) When the client is redirected to the CDC, the client also provides multidimensional client attribute metadata. The multidimensional client information can include metadata such as device type and network (e.g., ISP). The CDC is also provided an indication of the content to be streamed. The CDC can determine the CDN(s)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GANJAM to the system of FREEDMAN for providing a method that maximizes viewer engagement considering capability of each client device and the network/ISP to which the device is connected in a video streaming (e.g., live and on-demand streaming) ecosystem (GANJAM: Col 4 Lines 25-34).

Regarding claim 4, FREEDMAN teaches if the content type is on-demand content, converting the resource pool into a one-layer logic view, and wherein the step of selecting a delivery node comprises selecting the delivery node from the one-layer logical view of resource pool by applying Content based Request Routing (CBRR) (Para [0021]: The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery (on-demand content), provides for the highest quality (based on the determined content type). A CDN service provider (CDNSP) may organize sets of surrogate origin servers as a "region." (Fig. 2, Para [0024]) a dynamic DNS system 200 such as described generally above directs (applying dynamic DNS request routing mechanism or CBRR) each user web request 202 to the optimal server 204 for content delivery. A "top level" map 206 directs a specific request to one of a given number of server regions (converting the resource pool into a one-layer logic view), while a "low level" map 208 further directs the request to a given server within a region (the step of selecting a delivery node). the top level map 206 maps each IP block to an optimal CDN server region. One technique for generating the top level map involves identifying a number of candidate regions for each IP block (e.g., based on the [IP block, server region] communication costs), generating a bipartite graph using all of the measured and collected network information (e.g., with one side of the graph representing each of the IP blocks and the other side representing CDN server regions), and then running a min-cost flow algorithm on the graph. Running the algorithm results in an optimal assignment of IP block load to server regions. This assignment is delivered to the dynamic DNS request routing mechanism (CBRR)).
FREEDMAN does not explicitly disclose content type (steaming media) is on-demand.
GANJAM teaches content type (steaming media) is on-demand (Col 4 Lines 30-31, 61-67) a video streaming (e.g., live and on-demand streaming. When the client is redirected to the CDC, the client also provides multidimensional client attribute metadata such as device type and network (e.g., ISP). The CDC is also provided an indication of the content to be streamed. The CDC can determine the CDN(s) (implying content based request routing and selection). (Col 8 Lines 39-42) metadata the type of the content/asset (e.g., ONDEMAND, LINEAR_LIVE, LIVE_EVENT, etc.))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GANJAM to the system of FREEDMAN for providing a method that maximizes viewer engagement considering capability of each client device and the network/ISP to which the device is connected in a video streaming (e.g., live and on-demand streaming) ecosystem (GANJAM: Col 4 Lines 25-34).

Regarding claim 5, FREEDMAN teaches wherein if the content type is on-demand content (Para [0021]: The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery (on-demand content), provides for the highest quality), the one-layer logic view comprises all the delivery nodes of the CDN and the step of selecting the delivery node comprises selecting any node of the CDN such that the requested content is replicated as few times as possible in the CDN and such that each delivery node contains as few on-demand contents as possible (Para [0022]: A request for CDN-enabled content is resolved through a CDNSP-managed DNS to identify a "best" region, and then to identify an edge server within the region that is not overloaded and that is likely to host the requested content. CDNSP may provide object-specific metadata to the CDN content servers to determine how the CDN content servers will handle a request for an object being served by the CDN. Metadata refers to the set of control options and parameters for an object (e.g., coherence information, origin server identity information, load balancing information, customer code, etc.).
FREEDMAN does not explicitly disclose content type (steaming media) is on-demand content.
GANJAM teaches content type (steaming media) is on-demand content (Col 4 Lines 30-31, 61-67) a video streaming (e.g., live and on-demand streaming). When the client is redirected to the CDC, the CDC is also provided an indication of the content to be streamed. The CDC can determine the CDN(s) (implying content based request routing and selection). (Col 8 Lines 39-42) metadata the type of the content/asset (e.g., ONDEMAND, LINEAR_LIVE, LIVE_EVENT, etc.))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GANJAM to the system of FREEDMAN for providing a method that maximizes viewer engagement considering capability of each client device and the network/ISP to which the device is connected in a video streaming (e.g., live and on-demand streaming) ecosystem (GANJAM: Col 4 Lines 25-34).

Regarding claim 9, FREEDMAN teaches a request router (RR) (Fig. 1, DNS 104, Para [0021]: request-routing mechanism 104) comprising processing circuitry and a memory, the memory containing instructions executable by the processing circuitry whereby the RR is operative to:
-    receive a request for a content from a client (Fig. 1, Para [0021]: delivering copies of content to requesting end users 119. (Fig. 2, Para [0024]) user web request 202 to the optimal server 204 for content delivery);
-    determine a content type associated with the request for the content, the content type being one of: live content and on-demand content (Para [0021]: The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery (delivery of live or on-demand content), provides for the highest quality. The distribution infrastructure consists of on-demand or push-based mechanisms that move content from the origin server to the surrogates);
-    based on the determined content type, dynamically elect delivery nodes at edge, region or core for content delivery and group the dynamically elected nodes into a resource pool (Para [0021]: The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery, provides for the highest quality (based on the determined content type). The distribution infrastructure consists of on-demand or push-based mechanisms that move content from the origin server to the surrogates. A CDN service provider (CDNSP) may organize sets of surrogate origin servers as a "region." CDN region 106 typically comprises a set of one or more content servers, sometimes referred to as "edge" servers as they are located at or near the so-called outer reach or "edges" of the Internet. (Para [0022]) A request for CDN-enabled content is resolved through a CDNSP-managed DNS to identify a "best" region, and then to identify an edge server within the region that is not overloaded and that is likely to host the requested content. See also Fig. 2, Para [0024] DNS system 200 such as described generally above directs each user web request 202 to the optimal server 204 for content delivery);
-    select a delivery node within the resource pool for delivering the content (Para [0022]: content is marked for delivery from the CDN using a content migrator or rewrite tool 106 operated, for example, at a participating content provider server. Tool 106 rewrites embedded object URLs to point to the CDNSP domain. A request for CDN-enabled content is resolved through a CDNSP-managed DNS to identify a "best" region, and then to identify an edge server within the region that is not overloaded and that is likely to host the requested content); and
-    send a response to the client including an address of the delivery node selected within the resource pool to be used to get the requested content (Para [0022]: When a request for the object is made, for example, by having an end user navigate to a site and select the URL, a customer's DNS system directs the name query (for a domain in the URL) to the CDNSP DNS request routing mechanism. Once an edge server is identified, the browser passes the object request to the server (sending a response to the client including an address of the delivery node), which applies the metadata supplied from a configuration file or HTTP response headers to determine how the object will be handled. (Fig. 2, Para [0024]) a dynamic DNS system 200 such as described generally above directs each user web request 202 to the optimal server 204 for content delivery. In one approach, a "top level" map 206 directs a specific request to one of a given number of server regions, while a "low level" map 208 further directs the request to a given server within a region).
FREEDMAN does not explicitly disclose a request router (RR) comprising processing circuitry and a memory, the memory containing instructions executable by the processing circuitry, determine a content type associated with the request for the content, the content type being one of: live content and on-demand content.
In an analogous art, GANJAM teaches a request router (RR) comprising processing circuitry and a memory, the memory containing instructions executable by the processing circuitry (Fig. 1A, Content Management System 108, Col 2 Lines 6-11: The invention can be implemented in ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. (Col 4 Lines 54-56) Client device 102 connects to content management system (CMS) 108 (e.g., via one or more networks 110) and requests the content);
determine a content type associated with the request for the content, the content type being one of: live content and on-demand content (Fig. 1, Col 4 Lines 54-61, 66-67 - Col 5 Line 3: Client device 102 connects to content management system (CMS) 108 (e.g., via one or more networks 110) and requests the content. The CMS redirects the client (e.g., via a provided universal resource locator (URL)) to obtain a manifest file from content distribution coordinator (CDC) 114. The CDC is also provided an indication of the content to be streamed. The particular CDN node(s) hosting the content may also be provided to the CDN (or the CDC can determine the CDN(s)). (Col 14 Lines 9-12) the requesting client can be classified by metadata attributes such as ASN, the CDN from which it is receiving data, geographic attributes (e.g., DMZ code, city, or state), device model, device type, ISP, content type, etc. (Col 17 Lines 26-27) content type (e.g., live or on-demand video)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GANJAM to the system of FREEDMAN for providing a method that maximizes viewer engagement considering capability of each client device and the network/ISP to which the device is connected in a video streaming (e.g., live and on-demand streaming) ecosystem (GANJAM: Col 4 Lines 25-34).

Regarding claim 10, is interpreted and rejected same as claim 2.
Regarding claim 11, is interpreted and rejected same as claim 3.
Regarding claim 12, is interpreted and rejected same as claim 4.
Regarding claim 13, is interpreted and rejected same as claim 5.

Regarding claim 17, FREEDMAN teaches a Content Delivery Network (CDN) (Fi. 1) comprising delivery nodes (DNs) and the request router (RR) of claim 9, the RR being operative for dynamically pooling resources in the CDN, for efficient delivery of live and on-demand content (Para [0021] FIG. 1, an Internet content delivery infrastructure (Content Delivery Network (CDN), see Para [0017]) usually comprises a set of "surrogate" origin servers 102 (delivery nodes (DNs)) that are located at strategic locations (e.g., Internet network access points, and the like) for delivering copies of content to requesting end users 119. The request-routing mechanism 104 (request router (RR)) allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery (live and on-demand content), provides for the highest quality).
FREEDMAN does not explicitly disclose delivery of live and on-demand content.
In an analogous art, GANJAM teaches delivery of live and on-demand content (Fig. 1, Col 4 Lines 54-61, 66-67 - Col 5 Line 3: Client device 102 connects to content management system (CMS) 108 (e.g., via one or more networks 110) and requests the content. The CMS redirects the client (e.g., via a provided universal resource locator (URL)) to obtain a manifest file from content distribution coordinator (CDC) 114. The CDC is also provided an indication of the content to be streamed. The particular CDN node(s) hosting the content may also be provided to the CDN (or the CDC can determine the CDN(s)). (Col 14 Lines 9-12) the requesting client can be classified by metadata attributes such as ASN, the CDN from which it is receiving data, geographic attributes (e.g., DMZ code, city, or state), device model, device type, ISP, content type, etc. (Col 17 Lines 26-27) content type (e.g., live or on-demand video)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GANJAM to the system of FREEDMAN for providing a method for efficient content delivery that maximizes viewer engagement considering capability of each client device and the network/ISP to which the device is connected in a video streaming (e.g., live and on-demand streaming) ecosystem (GANJAM: Col 4 Lines 25-34).

Regarding claim 18, is interpreted and rejected same as claim 1.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Avraham T. (US20060143293, of IDS, hereinafter ‘FREEDMAN’) in view of Ganjam et al. (US10178043, hereinafter ‘GANJAM’) and with further in view of Forsman et al. (US20130159388, hereinafter ‘FORSMAN’).
Regarding claim 6, FREEDMAN teaches wherein the delivery node selected within the resource pool is operative to comprise live content and on-demand content (Para [0021]: The request-routing mechanism 104 allocates servers 102 in the content delivery infrastructure to requesting clients in a way that, for web content delivery, minimizes a given client's response time and, for streaming media delivery (Live content and on-demand content). A CDN service provider (CDNSP) may organize sets of surrogate origin servers as a "region." In this type of arrangement, a CDN region 106 typically comprises a set of one or more content servers, having suitable RAM and disk storage for CDN applications and content delivery network content (e.g., HTTP content, streaming media and applications)), wherein live content is stored in a fast memory and wherein on-demand content is stored in a slow memory.
FREEDMAN does not explicitly disclose (steaming media) to comprise live content and on-demand content, wherein live content is stored in a fast memory and wherein on-demand content is stored in a slow memory.
GANJAM teaches (steaming media) to comprise live content and on-demand content (Col 2 Lines 51-56: the client is directed (e.g., by a content management system) to a particular CDN and ultimately to a particular CDN node. The client device then begins streaming content from the CDN node over a network (such as the Internet). (Col 4 Lines 30-31, 61-67) a video streaming (e.g., live and on-demand streaming)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of GANJAM to the system of FREEDMAN for providing a method that maximizes viewer engagement considering capability of each client device and the network/ISP to which the device is connected in a video streaming (e.g., live and on-demand streaming) ecosystem (GANJAM: Col 4 Lines 25-34).
The combination of FREEDMAN and GANJAM do not explicitly disclose wherein live content is stored in a fast memory and wherein on-demand content is stored in a slow memory.
In an analogous art, FORSMAN teaches wherein live content is stored in a fast memory (Fig. 6, Para [0040]: The adaptive streaming server 206 is configured to create the live content stream 203 to be delivered to one or more clients 202 by segmenting the live content stream 203 into data structures which are stored in random access memory 211 (volatile storage 211) rather than segmenting the live content stream 203 into segment files which are stored on a disk or within a database (non-volatile storage). (Para [0052]) The content stream 203 (from the broadcast network 606) itself is delivered to the client as a set of segmented files however the data structures referenced by the master manifest were used to accomplish this. In other words, no static segment files from a disk or database (non-volatile storage) in the traditional way were required in order to deliver the content stream 203. (Para [0064]) This provides faster service delivery to clients 203 when dealing with live content streams 203) and wherein on-demand content is stored in a slow memory (Fig. 7, Content Store 604, Para [0053]: The adaptive streaming server 206 is configured to create the on-demand content stream 203 to be delivered to one or more clients 203 by segmenting the on-demand content stream 203 into data structures which are stored in random access memory 211 (volatile storage 211) rather than segmenting the on-demand content stream 203 into segment files which are stored on a disk (usually a hard disk which are slow, well known, e.g. US9251047 Col 1 Lines 18-26). (Para [0056]) CDN or Content Store 604--Content Distribution Network or Storage system where content streams 203 can be warehoused after being received from different ingestions inlets. (Para [0060]) The adaptive streaming server 206 retrieves the requested key framed aligned VOD content stream 203 from the CDN 604 and segments the retrieved content stream 203 creating a set of data structures to send to the clients 202).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FORSMAN to the system of FREEDMAN and GANJAM providing method for faster service delivery to clients 203 when dealing with live content streams 203 (FORSMAN: Para [0064]).

Regarding claim 14, is interpreted and rejected same as claim 6.

Claim 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Avraham T. (US20060143293, of IDS, hereinafter ‘FREEDMAN’) in view of Ganjam et al. (US10178043, hereinafter ‘GANJAM’) and with further in view of Lajoie et al. (US20110107364, of IDS, hereinafter ‘LAJOIE’).
Regarding claim 7, the combination of FREEDMAN and GANJAM do not explicitly disclose wherein determining a content type comprises accessing an account to get the content type.
In an analogous art, LAJOIE teaches wherein determining a content type comprises accessing an account to get the content type (Fig. 6D, Para [0282]: An entity at the DVDC 640 (such as the encryption server 684, the content security manager 686, or another entity) obtains information identifying the user account (such as subscriber identification number, account number, etc.) and uses this information to request entitlements from an entitlements server (not shown) located elsewhere at the DVDC 640 or alternatively at a local headend 650. Based on the results returned from the entitlements server, the streaming server 644 will either grant or deny the request (including by not authorizing the user device 607 (shown CPE 107 in Fig. 6D) to decrypt the code word). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LAJOIE to the system of FREEDMAN and GANJAM to take advantage of a method for providing content in content-based networks, providing content service to authenticated users  (LAJOIE: Para [0004, 0282]).

Regarding claim 8, the combination of FREEDMAN and GANJAM do not explicitly disclose wherein determining a content type comprises accessing an account to get the content type.
In an analogous art, LAJOIE teaches wherein the account is configured via a content delivery network management system (Para [0282]: An entity at the DVDC 640 (such as the encryption server 684, the content security manager 686, or another entity) obtains information identifying the user account (such as subscriber identification number, account number, etc.) and uses this information to request entitlements from an entitlements server (not shown) located elsewhere at the DVDC 640 or alternatively at a local headend 650. (Para [0389]) the user interface is served to the client premises from the network, provides the ability for the network operator (e.g., MSO) to rapidly control and reconfigure the UI depending on the particular application or user. For instance, a network server (content delivery network management system) disposed at the headend (whether regional, divisional, or national) is used to preserve individual subscriber/account UI features and preferences (the account is configured), and serve these to the CPE during operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LAJOIE to the system of FREEDMAN and GANJAM to take advantage of a method for providing content in content-based networks, providing content service to authenticated users  (LAJOIE: Para [0004, 0282]).

Regarding claim 15, is interpreted and rejected same as claim 7.
Regarding claim 16, is interpreted and rejected same as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US20180159796), describing bandwidth adjustment method and related device
Li et al. (US20180131633), describing capacity management of cabinet-scale resource pools
Wang, Dong (US20170237667), describing software-defined network-based method and system for implementing content distribution network
Huang et al. (US20150271100), describing double-acceleration method and system for content and network linkage
Forsman et al. (US20130227625), describing methods and apparatus for managing network resources used by multimedia streams in a virtual pipe
Laczynski et al. (US20160269791), describing technologies for on-demand content player selection
Maharajh et al. (US20110225417), describing digital rights management in a mobile environment
Mitra et al. (US20030099237), describing wide-area content-based routing architecture

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413